In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1790V
                                          UNPUBLISHED


    AMANDA McCARTNEY,                                           Chief Special Master Corcoran

                         Petitioner,                            Filed: July 22, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Tetanus Diphtheria acellular
                                                                Pertussis (Tdap) Vaccine; Shoulder
                         Respondent.                            Injury Related to Vaccine
                                                                Administration (SIRVA)


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Rachelle Bishop, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES 1

      On December 7, 2020, Amanda McCartney filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of a tetanus, diphtheria, and pertussis (“Tdap”)
vaccine she received on July 17, 2019. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

       On March 21, 2022, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for her SIRVA injury. ECF No. 30. On July 22, 2022, Respondent filed a
proffer on award of compensation (“Proffer”) indicating Petitioner should be awarded
$78,352.13 (comprised of $75,000.00 in pain and suffering, $798.94 in past

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
unreimbursable expenses, and $2,553.19 in lost wages). Proffer at 1-2. In the Proffer,
Respondent represented that Petitioner agrees with the proffered award. Id. Based on
the record as a whole, I find that Petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $78,352.13 (comprised of $75,000.00 in pain and suffering, $798.94
in past unreimbursable expenses, and $2,553.19 in lost wages) in the form of a
check payable to Petitioner. This amount represents compensation for all damages that
would be available under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision. 3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
AMANDA MCCARTNEY,                   )
                                    )
       Petitioner,                  )    No. 20-1790V (ECF)
                                    )
              v.                    )    Chief Special Master Brian H. Corcoran
                                    )
SECRETARY OF HEALTH                 )
AND HUMAN SERVICES,                 )
                                    )
      Respondent.                   )
___________________________________ )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On December 7, 2020, Amanda McCartney (“petitioner”) filed a petition for

compensation under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1

to -34 (“Vaccine Act” or “Act”), alleging that she suffered a Shoulder Injury Related to Vaccine

Administration (“SIRVA”), as defined in the Vaccine Injury Table, following administration of a

Tetanus, Diphtheria and Pertussis (“Tdap”) vaccination that she received on July 17, 2019.

Petition at 1. On March 17, 2022, the Secretary of Health and Human Services (“respondent”)

filed a Rule 4(c) Report indicating that this case is appropriate for compensation under the terms

of the Act for a SIRVA Table injury. ECF No. 28. On March 21, 2022, the Chief Special

Master issued a Ruling on Entitlement finding petitioner entitled to compensation. ECF No. 30.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $75,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $798.94. See 42 U.S.C. § 300aa-

15(a)(1)(B). Petitioner agrees.

       C.      Lost Wages

       Evidence supplied by petitioner documents that she incurred past lost wages related to

her vaccine-related injury. Respondent proffers that petitioner should be awarded past lost

wages in the amount of $2,553.19. See 42 U.S.C. § 300aa-15(a)(3)(A). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following1: a lump sum payment of $78,352.13, in the form of a

check payable to petitioner.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Amanda McCartney:                            $78,352.13




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future,
unreimbursed expenses, future lost earnings and future pain and suffering.
                                                 2
                       Respectfully submitted,

                       BRIAN M. BOYNTON
                       Principal Deputy Assistant Attorney General

                       C. SALVATORE D’ALESSIO
                       Acting Director
                       Torts Branch, Civil Division

                       HEATHER L. PEARLMAN
                       Deputy Director
                       Torts Branch, Civil Division

                       DARRYL R. WISHARD
                       Assistant Director
                       Torts Branch, Civil Division

                       /s/ Rachelle P. Bishop
                       RACHELLE P. BISHOP
                       Trial Attorney
                       Torts Branch, Civil Division
                       U.S. Department of Justice
                       P.O. Box 146
                       Benjamin Franklin Station
                       Washington, D.C. 20044-0146
                       (202) 616-3662
                       Rachelle.P.Bishop@usdoj.gov
DATED: July 22, 2022




                          3